       Case 3:19-cv-00201-DPM Document 55 Filed 03/10/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ORAL MOORE                                                   PLAINTIFF

v.                        No. 3:19-cv-201-DPM

U.S.A., Torts Law Group                                   DEFENDANT

                                ORDER
     1.    The Court understands Moore's claim.          The motion for
reconsideration, Doc. 48, is denied.
     2.    Defendant's motion, Doc. 52, to file some medical records
under seal is granted.
     3.    The Court grants Moore's motion for clarification. Doc. 53.
Moore is correct that any requests for discovery, including subpoenas,
should be sent directly to the government's lawyer, Lindsey Mitcham
Lorence, U. S. Attorney's Office, Eastern District of Arkansas, Post
Office Box 1229, Little Rock, AR 72203-1229. Moore's motion to compel,
Doc. 54, is denied. Defendant's counsel has graciously deemed his
requests for production served.
     So Ordered.

                                                    {/
                                  D .P. Marshall Jr.
                                  United States District Judge
